DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2020 and 1/12/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US Patent Publication No. 2004/0012559; hereinafter Seki) in view of Yun (US Patent Publication No. 2015/0269783).
With reference to claim 1, Seki discloses a system (see Fig. 2), comprising: 
a display (13) (see paragraph 23; Fig. 2);
a finger device (2) that is worn on a finger of a user while leaving a finger pad at the tip of the finger exposed (see paragraph 23; Fig. 1); and
control circuitry (11, 12) configured to:
	detect finger gestures in the input region (see paragraphs 23-24; Fig. 2); and
control the display (13) based on the finger gestures in the input region (see paragraph 56).
	While Seki discloses an input region to detect user input (see paragraphs 27, 59), there fails to be disclosure of the input region defined by a boundary of user input at a first and second locations as recited.
	Yun discloses a wearable device (100) configured to sense a gesture image of a user setting a user input region (see abstract), wherein control circuitry (130) configured to detect (110) user input at first and second 
	Therefore it would have been obvious to one of ordinary skill in the art at the time to allow the a user input setting region similar to that which is taught by Yun to be carried out in a device similar to that which is taught by Seki to thereby provide a input interface based on input attributes to thereby increase accuracy of the input (see Yun; paragraph 124).

With reference to claim 2, Seki and Yun discloses all that is required as explained above with reference to claim 1, wherein Yun further discloses that the user input to the finger device at the first and second locations comprises a first tap on a surface at the first location and a second tap on the surface at the second location (in teaching drawn region (see paragraph 129); wherein it would be obvious for the rectangle to be formed by a non-continuous line).

With reference to claim 3, Seki and Yun discloses all that is required as explained above with reference to claim 2, wherein Seki further discloses that the surface comprises a table surface (in teaching input to a two-dimensional space; see paragraphs 24, 27; Fig. 1, 4).

claim 4, Seki and Yun discloses all that is required as explained above with reference to claim 2, wherein Seki further discloses that the surface comprises a non-touch-sensitive surface of an electronic device (see paragraphs 24, 27; Figs. 1, 4).

With reference to claim 5, Seki and Yun discloses all that is required as explained above with reference to claim 2, wherein Seki further discloses that the surface comprises the user’s hand (see paragraph 27; Fig. 4).

With reference to claim 7, Seki and Yun discloses all that is required as explained above with reference to claim 1, wherein Yun further discloses that the control circuitry detects additional user input at third and fourth locations that further define the boundary of the input region, wherein the input region is a rectangular region between the first, second, third, and fourth locations (in teaching drawn region (see paragraph 129); wherein it would be obvious for the rectangle to be formed by a non-continuous line).

With reference to claim 8, Seki and Yun discloses all that is required as explained above with reference to claim 7, wherein Yun further discloses the finger gestures in the input region are selected from the group consisting of: tapping, swiping, pinching, and pressing (see paragraph 398).

claim 9, Seki and Yun discloses all that is required as explained above with reference to claim 1, wherein Seki further discloses the finger device comprises a displacement sensor that measures changes in a distance between the finger and the displacement sensor (in teaching magnet (1) and magnet sensors (3, 4); paragraphs 23-24).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Yun as applied to claim 1 above, and further in view of Johnson et al. (US Patent Publication No. 2013/0021269; hereinafter Johnson).
With reference to claim 6, Seki and Yun disclose all that is required as explained above with reference to claim 1, while disclosing generation of the input region based on a first and second location and input in three dimensional space (see Seki; paragraph 24; Fig. 1A) as explained above, however fails to disclose the first and second location is a pinch as recited.   
Johnson discloses a wearable device for providing user input wherein an active input region is established and/or changed by the user base on touch input that outlines a the input region wherein the user input to the wearable device comprises a pinch gesture to establish or manipulate the active input region (see paragraphs 86-87).
. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Yun as applied to claim 1 above, and further in view of Kruse et al. (US Patent Publication No. 2009/0096746; hereinafter Kruse).
With reference to claim 10, Seki and Yun disclose all that is required as explained above with reference to claim 1, and while disclosing finger input detection as explained above, there fails to be disclosure of detection of force applied to the user finger by a force sensor as recited.
Kruse discloses a wearable remote interface device capable of detecting inputs from movements of a user’s finger (see abstract), wherein the finger device (12) comprises a force sensor that detects an amount of force applied by the finger on the force sensor (see paragraphs 21-23, 48).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Kruse to be carried out in a device similar to that which is taught by Seki and Yun .


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman et al. (US Patent Publication No. 2004/0012559; hereinafter Guendelman) in view of Keller et al. (US Patent Publication No. 2014/0176439; hereinafter Keller).
With reference to claim 11, Guendelman discloses a system (20), comprising:
an electronic device having a display (28) that displays image content (36) and a sensor (24) that gathers user gaze information (see paragraphs 36, 39, 41);
control circuitry (68) configured to:
detect finger input from a first and a second finger (31) (see paragraph 36); and 
manipulate the image content (36) based on the user gaze information and the finger input (see paragraph 63).
	While Guendelman discloses detection of finger input as explained, there fails to be disclosure of a finger worn device as recited.
	Keller discloses a computing interface (300) including a ring (100) that is to be worn by the user including a band (110) which allows the finger pad wherein the finger device comprises a sensor (see paragraph 78); and control circuitry configured to use the sensor to detect finger input from a second finger contacting the finger pad of the first finger (see paragraph 79 Fig. 3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a finger worn finger detection device similar to that which is taught by Keller to be carried out in a device similar to that which is taught by Guendelman to thereby provide an alternative type of input for user control (see Keller; paragraphs 5-6).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guendelman in view of Keller as applied to claim 11 above, and further in view of Nirjon et al. (US Patent Publication No. 2017/0351345; hereinafter Nirjon).
With reference to claim 12, Guendelman and Keller disclose all that is required as explained above with reference to claim 11, however fail to specifically disclose a pinch gesture as recited.
Nirjon discloses a finger worn device (610), wherein the finger input comprises a pinch gesture and an upward motion and wherein the control circuitry scrolls the image content downward on the display in response to the pinch gesture and the upward motion (in teaching pinch and swipe 
	Therefore it would have been obvious to one having ordinary skill in
the art to allow the usage of a finger worn finger detection device similar to
that which is taught by Nirjon to be carried out in a device similar to that
which is taught by Guendelman and Keller to thereby provide an alternative type of input for user control (see Nirjon; paragraphs 14-15).

With reference to claim 13, Guendelman and Keller disclose all that is required as explained above with reference to claim 12, wherein Keller further discloses that the finger device (100) comprises a sensor that detects movement of a finger pulp portion of the first finger (see paragraph 112; Fig. 4).

With reference to claim 14, Guendelman and Keller disclose all that is required as explained above with reference to claim 11, however fail to specifically disclose a swipe right function as recited.
Nirjon further discloses that the finger device (610) comprises a touch sensor, wherein the finger input comprises a swipe right on the touch sensor, and wherein the control circuitry moves a selection indicator on the display to the right in response to the swipe right on the touch sensor (see paragraph 45).

the art to allow the usage of a finger worn finger detection device similar to
that which is taught by Nirjon to be carried out in a device similar to that
which is taught by Guendelman and Keller to thereby provide an alternative type of input for user control (see Nirjon; paragraphs 14-15).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman and Keller as applied to claim 11 above, and further in view of Kruse.
With reference to claim 15, Guendelman and Nirjon disclose all that is required as explained above with reference to claim 11, fails to disclose haptic output provided to the finger device as recited.
Kruse discloses a wearable remote interface device capable of detecting inputs from movements of a user’s finger (see abstract), wherein the finger device (12), wherein the finger device comprises a haptic output device that provides haptic output in response to the finger input (see paragraph 22).
applied by the finger on the force sensor (see paragraphs 21-23, 48).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Kruse to be carried out in a device similar to that which is taught by Guendelman .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guendelman et al. (US Patent Publication No. 2004/0012559; hereinafter Guendelman) in view of Clapper et al. (US Patent Publication No. 2014/0176439; hereinafter Clapper).
	With reference to claim 16, Guendelman discloses a system (20), comprising:
	an electronic device having a display (28) that displays computer-aided designs (36) and a sensor (24) that gathers user gaze information (see paragraphs 36, 39, 41);
detect finger input a second finger (31) (see paragraph 36); and 
control circuitry (68) configured to manipulate the computer-aided designs (36) based on the movement of the finger and the user gaze information (see paragraph 63).
While Guendelman discloses detection of finger input as explained, there fails to be disclosure of a finger worn device as recited.
	Clapper discloses a system for determining finger movements (see abstract) wherein a finger device (80) that is worn on a first finger of a user while leaving a finger pad at the tip of the first finger exposed (see paragraphs 64-65; Figs. 9, 13), wherein the finger device comprises a side portion of the finger (see paragraph 34 Fig. 1).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a finger worn finger detection device similar to that which is taught by Clapper to be carried out in a device similar to that which is taught by Guendelman to thereby provide an alternative type of input for user control (see Clapper; paragraph 79)

	With reference to claim 17, Guendelman and Clapper disclose all that is required as explained above with reference to claim 16, wherein Clapper further discloses that the sensor comprises a sensor selected from the group consisting of: a force sensor and a distance sensor (see paragraph 35).

With reference to claim 18, Guendelman and Clapper disclose all that is required as explained above with reference to claim 16, wherein Guendelman further discloses that the control circuitry uses the user gaze information to determine whether the user is looking at a first axis or a second axis associated with the computer-aided designs and wherein the control circuitry manipulates the computer-aided designs based on whether 

With reference to claim 19, Guendelman and Clapper disclose all that is required as explained above with reference to claim 16, wherein Guendelman further discloses that the sensor comprises a motion sensor that detects rotation of the finger and wherein the control circuitry rotates an element associated with the computer-aided designs in response to the rotation of the finger (see paragraph 67).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman and Clapper as applied to claim 16 above, and further in view of Kruse.
With reference to claim 20, Guendelman and Clapper disclose all that is required as explained above with reference to claim 16, fails to disclose haptic output provided to the finger device as recited.
Kruse discloses a wearable remote interface device capable of detecting inputs from movements of a user’s finger (see abstract), wherein the finger device (12), wherein the finger device comprises a haptic output device that provides haptic detent output as the control circuitry manipulates 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Kruse to be carried out in a device similar to that which is taught by Guendelman and Clapper to thereby improve functionality of the device compared to traditional devices (see Kruse; paragraph 48).


Response to Arguments
Applicant's arguments filed 09/13/2021 with regards to claims 1-10 have been fully considered but they are not persuasive. The applicant argues that the combination of references, specifically Yun, fail to teach user input to the finger device at first and second location that define a boundary of an input region as recited.  The examiner finds that Seki discloses a finger worn device that is capable of detecting user input to the finger device at first and second locations that define a gesture for recognition by the device (see paragraphs 23-25 Fig. 1A).  While disclosing the gesture recognition, Seki fails to disclose defining a boundary of an input region.  Yun discloses a head-mounted user input device having a sensor unit for detecting user input, wherein the sensor may be a magnetic sensor (117) (see paragraphs 390-392; Figs. 33-34).  Further Yun discloses that the user may draw an .
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ASADA et al. (US2001/0025917) discloses a device for detecting the posture of a finger or forces applied to a finger by a wearable finger device (see abstract; paragraphs 22-25, 31; Figs. 1, 4, 7).
ASAMI et al. (US2010/0219989) discloses a wearable input device worn on a finger of a user to detect contact and separation of the finger to a surface and to measure motion of the finger, wherein the input device is capable of write or draw fingers on the palm of a user (see abstract; paragraphs 48-52; Figs. 3A-B).
DUFFIELD (US2012/0293434) discloses a touch system which recognizes touch gestures of a fingertip touch performed on a keyless touch-sensitive surface, wherein the keyless touch region is formed by user input on a surface (see paragraphs 24-25, 52-54; Figs. 1-2, 28).
PAHLAVAN (US2003/0142065) discloses a ring with sensors positioned at the side of the ring device for allowing input from a second finger (see paragraphs 26-29, 44-50; Figs. 1-3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625